DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are pending in the current application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term “wherein dimensions of the internal space are sufficient to allow access of a person into said internal space” in claim 6 is a relative term which renders the claim indefinite. The term “sufficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The required dimensions of the internal space to be “sufficient” to allow access are indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-3, 7, 8, 13 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boatman et al., US 6990917 (corresponding US Pub No 2003021465 disclosed by applicant).  
Regarding claims 1 and 22: Boatman discloses (references in parentheses apply to this document): an assembly of a vessel and a turret (see figure 5), wherein the vessel comprises a moonpool (5) and wherein the turret (100) is mounted in said moonpool (see figure 5) for a rotation around a turret axis relative to the vessel, which turret comprises a chain table (3) to which mooring lines (20) are connected (see figure 5) and through which risers (18) are conveyed, and a turret table (1) vertically spaced above the chain table and connected therewith by a connecting structure (see figure 5) , wherein the connecting structure comprises at least three vertically extending columns (16) positioned such at regular angular intervals, and preferably at regular angular intervals (see figure 14), that radially outer sides of the columns are located in the vicinity of an outer circumference of the turret (see figures 13 and 13A) and wherein the risers are conveyed through the chain table in such a way that riser sections above the chain table extend towards the turret table within an internal space of the columns (see figure 13A: The riser tubes are considered as columns. Claim 1 does not specify any details about the columns. As the riser tubes have the shape of columns they correspond to the feature of columns in claim 1 of the application).
Regarding claims 2-3: Boatman further discloses the internal space between the chain table and turret table are sealed against the surroundings (see Figure 13A). 
Regarding claims 7-8: Boatman discloses horizontal riser supports (#24) forming part of a horizontally extending bulkhead (main deck #1).
Regarding claim 13: Boatman discloses mooring lines connected to the chain table at locations between the columns (See Fig. 7C).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Boatman et al., US 6990917 in view of Brewerton, US 4841895.  Boatman discloses the invention set forth above, but does not explicitly disclose the size of the internal space or access to the space or ventilation of the space to control the atmosphere.  Brewerton discloses risers #6 within a column #61 and further discloses ventilating an internal space for operators to work on the risers (see Column 7 lines 47-52).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide access to the internal space of the columns and to ventilate the space to allow workers to safely work on the risers.
Claim 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Boatman et al., US 6990917 in view of Baross et al., US 7690434.  Boatman discloses the invention set forth above, but does not explicitly disclose emergency shutoff valves in the vicinity of the turret or chain table or the particular type of riser.  Baross discloses emergency shutdown valves (See column 7, lines 61-67) and lazy wave risers (.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boatman by using known riser types and by including emergency shutdown valves as disclosed by Baross to allow fluid flow operations to be rapidly shut down in the event of a leak or fire. 
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Boatman.  Boatman discloses the invention set forth above but does not disclose the columns taper in the vicinity of the chain table with a wider part near the chain table and a narrower part at a higher level.  Typically changes in shape are considered within the skill and abilities of an artisan and in this instance widening the column at the connection to the chain table would be an obvious consideration in transferring loads from the mooring lines connected to the chain table and for buoyancy considerations. The tapering shape at least defined at the radially outer sides of the columns and the limitation that risers enter the turret from below the chain table under at most a maximum angle corresponding to the tapering shape do not add any additional structural limitations to the claims.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the columns of Boatman by widening the base of the columns at the chain table to more effectively transfer mooring loads and to increase buoyancy of the turret assembly. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Boatman et al., US 6990917 in view of Boatman, US7451718. Boatman discloses the invention set forth above but does not disclose a main bearing arrangement of claim 20.  Boatman 7451718 discloses a turret #115, #116 with a main radial/axial bearing #117 and there is not provided an additional bearing at a lower level.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boatman US 6690917 with the turret bearing arrangement of Boatman 7451718.  The motivation is to use known bearing arrangement to allow weathervaning.
Allowable Subject Matter
Claims 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974. The examiner can normally be reached M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D WIEST/Primary Examiner, Art Unit 3617